450 F.2d 336
UNITED STATES of America, Plaintiff-Appellee,v.Glenn Thomas WOODY, and Glenn Weaver Blair, Defendants-Appellants.
No. 71-1795 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 18, 1971.

William E. Wiggins, Texarkana, Tex.  (court appointed for Glenn Thomas Woody).
James W. Hughes, Texarkana, Tex.  (court appointed for Glenn Weaver Blair).
Roby Hadden, U. S. Atty., Tyler, Tex., J. C. Hawthorn, Asst. U. S. Atty., Beaumont, Tex., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966